DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/03/2020 and 08/14/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Russomagno et al.(20050190341 A1 of record) in view of Takeuchi et al.(US 5,953,703 of record).
Regarding to claim 12, Russomagno teaches a device to obscure an ocular region (para.[0025]- In accordance with the last-mentioned aspect of the invention, the training aid comprises an eyeglass frame having a pair of lenses, each lens having a transparent upper region and an opaque lower region ... Because of the concavity of the upper boundaries of the opaque regions, the sides of the visual field of the user of the training aid are occluded to a greater degree than the central part of the user's visual field) comprising: a lens (para.[0040]- The frame has a pair of transparent lenses 14 and 16); and
a material attached to at least one of the two substantially flat surfaces associated with the lens, wherein the outward-facing side of the material is a color (para. [0041]- Opaque film layers 18 and 20 adhere to the lower region of the lenses 14 and 16 respectively, covering at least part of the lower region of each lens while leaving the upper region uncovered and transparent).
Russomagno does not teach approximating a skin color associated with an ocular region corresponding to a user.  Takeuchi teaches approximating a skin color associated with an ocular region corresponding to a user (col. 5, lines 32-50- For example, when a color coordination or color matching between the color of the skin and a lens color is determined based on the word "vivid", a relative angular position of the word "vivid" with respect to the color of the skin, that is, a hue difference corresponding to the word is specified for color coordination).  It would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to include the skin tone coloring of Takeuchi with the occluded lenses of Russomagno to improve the eyewear lens selection of the purchaser (Takeuchi, col.1, lines 19-23- Selection of color for eyeglass lenses requires a great deal of skill and experience. Further, each salesperson has relied solely on his or her own experience in selecting a lens color which best matches the purchaser).
	Regarding to claim 13, Russomagno in view of Takeuchi teaches the device as claim 12. Russomagno further teaches wherein the material is removably attached to the at least one of the two substantially flat surfaces via static electricity and wherein the material can be reattached to the at least one of the two substantially flat surfaces via static electricity (para.[0041]- The film layers are preferably composed of a soft polyvinylidene resin, and adhere to the inside faces of the lenses, as shown in FIG.2, by electrostatic attraction. Thus, the film layers can be secured to the inside faces of the lenses without the use of an adhesive, and readily peeled away from the lenses).
Regarding to claim 14, Russomagno in view of Rakeuchi teaches the device as claim 13. Russomagno further teaches wherein the material comprises a second-surface vinyl decal, wherein colored ink is printed on the decal via UV printing (para.[0041]- The film layers are preferably composed of a soft polyvinylidene resin, and adhere to the inside faces of the lenses, as shown in FIG.2, by electrostatic attraction; para.[0045]- The opaque film is supplied on a laminated sheet composed of a paper backing, a release layer, and a film layer.  The opaque regions are printed on the film, and cut in the appropriate size and shape).
Regarding to claim 15, Russomagno in view of Takeuchi teaches the device as claim 12. Russomagno further teaches wherein the material is attached to the surface of the lens that will be closer to the face of the user when worn (para [0041]- The film layers are preferably composed of a soft polyvinylidene resin, and adhere to the inside faces of the lenses, as shown in FIG. 2, by electrostatic attraction).
Regarding to claim 19, Russomagno in view of Rakeuchi teaches the device as claim 13. Russomagno further teaches wherein the material is semi-transparent, semi- opaque, or opaque (para. [0041]- Opaque film layers 18 and 20 adhere to the lower region of the lenses 14 and 16 respectively, covering at least part of the lower region of each lens while leaving the upper region uncovered and transparent).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over White (20180126116 A1 of record) in view of Takeuchi et al.(US 5,953,703 of record).
Regarding to claim 20, White teaches a device to obscure an ocular region (para.[0033]- In embodiments, the frequency of this open/close sequence, may be varied using one or more integrated controls on the eyewear device by varying the length of the duty cycle, with an occlusion effect resulting.  Through the use of this stroboscopic effect, the eyewear device intermittently limits the amount of visual information received through the lenses, resulting in repeated occlusion periods) comprising a lens dyed via submersion in a dye solution to a color (para.[0031]- Within the foregoing embodiment, chemical dyes, for example red, green or blue light, may be added to the PDLC mixture, so that it may preferentially scatter; para.[0032]- The eyewear device may be provided with multicolored/dye-based stroboscopic lenses for signature eyewear lines).  White does not teach approximating a skin color associated with an ocular region corresponding to a user.  Takeuchi teaches approximating a skin color associated with an ocular region corresponding to a user (col.5, lines 32-50- For example, when a color coordination or color matching between the color of the skin and a lens color is determined based on the word "vivid", a relative angular position of the word "vivid" with respect to the color of the skin, that is, a hue difference corresponding to the word is specified for color coordination). It would have been obvious to one of ordinary skill in the art, before effective filing date of the claimed invention, to include the skin tone coloring of Takeuchi with the variable coloring of an occlusion region in a lens of White to improve the eyewear lens selection of the purchaser (Takeuchi, col.1, lines 19-23- Selection of color for eyeglass lenses requires a great deal of skill and experience. Further, each salesperson has relied solely on his or her own experience in selecting a lens color which best matches the purchaser).

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: determining one or more dyes that approximate a skin color of an ocular region of the user; making a dye solution comprising the one or more dyes and water; determining an amount of time to submerge the lens in the dye solution for the lens to approximate the skin color; submerging the lens in the dye solution for the amount of time, resulting in a tinted lens; removing the tinted lens from the dye solution; rinsing the tinted lens; drying the tinted lens.
7.	Claims 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: (claim 16) wherein the material is dyed with soy-based inks; (claim 17) wherein the material is gradient in color and approximates variations in skin color in the ocular region; (claim18) wherein the inward-facing side of the material is a different color than the outward-facing side of the material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUYEN TRA/            Primary Examiner, Art Unit 2872